THORNTON, J.,
dissenting.
The sole question presented here is the proper construction to be placed on the 1971 amendments to statutes dealing with the interrelationship between the juvenile court and the Children’s Services Division of the new Department of Human Resources. As I read the prevailing opinion the majority concludes that as to children placed by a juvenile court in the legal custody of the Children’s Services Division, the 1971 legislature in amending ORS 419.507 intended to *266take away the authority of the juvenile court to control visitation privileges of parents and to vest such authority in the Children’s Services Division, subject to the court’s power to revoke its previous placement order.
I cannot agree.
First, I can find nothing in ORS 419.474 or elsewhere which indicates that the legislature intended to thus limit the juvenile court’s plenary power and responsibility to exercise continuing judicial supervision over children under its control. The provision relied upon by the majority (ORS 419.507 (2)(d)) declares:
“To insure effective planning for children, the Children’s Services Division shall take into consideration recommendations and information provided by the committing court before placement in any facility certified by the Children’s Services Division.” (Emphasis supplied.)
As I read the above provision the recommendation of the committing court is advisory only on the matter of “placement.” In all other respects the court’s authority is the same as before. In my view the above provision does not show a legislative intent to so limit the plenary and continuing authority of the juvenile court under ORS 419.474 to oversee the handling of the child, particularly in such a vital matter as visitation or nonvisitation with the child’s parents.
This conclusion is reinforced by two other provisions also enacted by the 1971 legislature:
ORS 419.507 (7) provides:
“The juvenile court shall retain wardship and the Children’s Services Division shall retain legal custody of the child committed to it regardless of *267the physical placement of the child by the Children’s Services Division.”
Further, ORS 420.031 (1) provides:
“The granting of legal custody and guardianship over the child’s person to the Children’s Services Division does not terminate the juvenile court’s wardship over the child.”
The juvenile court is not an inferior court of limited jurisdiction. To the contrary it is a court of general jurisdiction with full equitable power and jurisdiction. ORS 419.474. As our Supreme Court said in Bartlett v. Bartlett, 175 Or 215, 238, 152 P2d 402 (1944):
“The inherent jurisdiction of equity is not limited to the bare matter of the award of custody of an infant. The court will also concern itself over provisions for its support and the jurisdiction of the court is not limited to cases in which the infant has property. All that is necessary is that the infant be made a ‘ward of the court’ and he becomes such a ward whenever he is brought before the court for any purpose. [Citations omitted.]”
There is nothing in the legislative history of the 1971 amendments to indicate that the legislature intended to cut off the continuing authority of the juvenile court to supervise the handling of its wards. To the contrary these appear to be mere housekeeping amendments made necessary by the creation by the 1971 legislature of the new Department of Human Resources (including a Children’s Services Division) within the executive branch of state government. Before an appellate court should reach a statutory construction abrogating a long-established judicial power the legislative intent should be clear. See, 50 Am Jur 332-34, 342 et seq., Statutes §§ 340, 347 et seq.
*268Secondly, I find it to be an incongruous construction to hold in effect that parents cannot litigate visitation rights before the juvenile court in the instant case.
As we said in Haas v. Myers, 10 Or App 495, 501, 500 P2d 1068 (1972) :
“* * * The fact that an incongruous result would come from a suggested construction of a statute is another indication that the construction suggested * * * cannot be the one which the legislature intended. [Citing cases.]”
Lastly, I recognize that it may well be that the interests of these children would be best served if the parents were not allowed to visit them at least for the present. This, however, should be for the ultimate decision of the juvenile court after a full hearing, rather than by an administrative official or agency, no matter how sincere and well motivated that official or agency may be.
I would hold that the juvenile court has full power to make the final determination as to whether parents of children placed in the legal custody of the Children’s Services Division are to be given visitation rights.